Exhibit 10.1

 

THE CHEESECAKE FACTORY INCORPORATED
STOCK INCENTIVE PLAN

 

SECTION 1.                         INTRODUCTION.

 

ALL CAPITALIZED TERMS USED HEREIN AND NOT OTHERWISE DEFINED ARE DEFINED IN
SECTION 2 BELOW.

 

The Board of Directors of the Company, as constituted from time to time
(“Board”) adopted The Cheesecake Factory Incorporated Stock Incentive Plan (the
“Plan”) on the Adoption Date, subject to approval by the Company’s stockholders.

 

The purpose of the Plan is to (i) attract and retain the services of persons
eligible to participate in the Plan; (ii) motivate Selected Individuals, by
means of appropriate equity and performance based incentives, to achieve
long-term performance goals; (iii) provide equity and performance based
incentive compensation opportunities that are competitive with those of other
similar companies; and (iv) further align Participants’ interests with those of
the Company’s other stockholders through compensation that is based on the
Company’s common stock and thereby promote the long-term financial interest of
the Company and its affiliates, including the growth in value of the Company’s
equity and enhancement of long-term stockholder return.

 

The Plan seeks to achieve this purpose by providing for Awards in the form of
Options (which may constitute Incentive Stock Options or Nonstatutory Stock
Options), Stock Appreciation Rights, Restricted Stock Grants and/or Stock Units.

 

This Plan and all Awards shall be construed in accordance with and governed by
the laws of the State of Delaware, but without regard to its conflict of law
provisions. Capitalized terms shall have the meaning provided in Section 2
unless otherwise provided in this Plan or any applicable Award agreement.

 

SECTION 2.                         DEFINITIONS.

 

(a)                                 “Adoption Date” means May 30, 2019.

 

(b)                                 “Affiliate” means any entity other than a
Subsidiary, if the Company and/or one or more Subsidiaries own not less than 50%
of such entity. For purposes of determining an individual’s “Service,” this
definition shall include any entity other than a Subsidiary, if the Company, a
Parent and/or one or more Subsidiaries own not less than 50% of such entity.

 

(c)                                  “Award” means any award of an Option, SAR,
Restricted Stock Grant or Stock Unit under the Plan.

 

(d)                                 “Cashless Exercise” means, to the extent
that a Stock Option Agreement so provides and as permitted by applicable law and
in accordance with any procedures established by the Committee, an arrangement
whereby payment of some or all of the aggregate Exercise Price may be made all
or in part by delivery of an irrevocable direction to a securities broker to
sell Shares

 

--------------------------------------------------------------------------------



 

and to deliver all or part of the sale proceeds to the Company. Cashless
Exercise may also be utilized to satisfy an Option’s tax withholding obligations
as provided in Section 14(b).

 

(e)                                  “Cause” means, except as may otherwise be
provided in a Participant employment agreement or applicable Award agreement
(and in such case the employment agreement or Award agreement shall govern as to
the definition of Cause), the occurrence of any one or more of the following:
(i) dishonesty, incompetence or gross negligence in the discharge of the
Participant’s duties; (ii) theft, embezzlement, fraud, breach of
confidentiality, or unauthorized disclosure or use of inside information,
recipes, processes, customer and employee lists, trade secrets, or other Company
proprietary information; (iii) willful material violation of any law, rule, or
regulation of any governing authority or of the Company’s policies and
procedures, including without limitation the Company’s Code of Ethics and Code
of Conduct; (iv) material breach of any agreement with the Company;
(v) intentional conduct which is injurious to the reputation, business or assets
of the Company; (vi) solicitation of the Company’s agents or staff members to
work for any other business entity; and/or (vii) any other act or omission by a
Participant that, in the opinion of the Committee, could reasonably be expected
to materially adversely affect the Company’s or a Subsidiary’s or an Affiliate’s
business, financial condition, prospects and/or reputation. Except as may
otherwise be provided in a Participant employment agreement or applicable Award
agreement, (1) with respect to Employees who are not Officers, Cause shall be
determined by the Company pursuant to its employment management practices and
(2) the Committee shall make determinations of Cause with respect to Officers,
Non-Employee Directors and/or Consultants.

 

(f)                                   “Change in Control” means the consummation
of any one or more of the following:

 

(i)                                     any “person” as such term is used in
Sections 13(d) and 14(d) of the Exchange Act is or becomes the “beneficial
owner” (as defined in Rule 13(d)(3) under the Exchange Act), directly or
indirectly, of securities of the Company representing 50% or more of the
combined voting power of the Company’s then outstanding voting securities
(“Voting Securities”); or

 

(ii)                                  a merger or consolidation of the Company
with any other corporation (or other entity), other than:

 

(a)                                 a merger or consolidation which would result
in the Voting Securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity) more than  50% of the combined
voting power of the Voting Securities of the Company or such surviving entity
outstanding immediately after such merger or consolidation;

 

(b)                                 a merger or consolidation effected to
implement a recapitalization of the Company (or similar transaction) in which no
person acquires more than 20% of the combined voting power of the Company’s then
outstanding Voting Securities; or

 

--------------------------------------------------------------------------------



 

(c)                                  a merger or consolidation which would
result in the directors of the Company (who were directors immediately prior
thereto) continuing to constitute at least 50% of all directors of the surviving
entity after such merger or consolidation. The term, “surviving entity” shall
mean only an entity in which all the Company’s stockholders immediately before
such merger or consolidation (determined without taking into account any
stockholders properly exercising appraisal or similar rights) become
stockholders by the terms of such merger or consolidation, and the phrase
“directors of the Company (who were directors immediately prior thereto)” shall
include only individuals who were directors of the Company at the beginning of
the 24 consecutive month period preceding the date of such merger or
consolidation.

 

(iii)                               the consummation of a complete liquidation
or sale or disposition of all or substantially all of the Company’s assets; or

 

(iv)                              during any period of 24 consecutive months,
individuals, who at the beginning of such period constitute the Board, and any
new director whose election by the Board, or whose nomination for election by
the Company’s stockholders, was approved by a vote of at least one-half (1/2) of
the directors then in office (other than in connection with a contested
election), cease for any reason to constitute at least a majority of the Board.

 

A transaction shall not constitute a Change in Control if its sole purpose is to
change the state of the Company’s incorporation or to create a holding company
that will be owned in substantially the same proportions by the persons who held
the Company’s securities immediately before such transactions.

 

Notwithstanding the foregoing, if a Change in Control constitutes a payment
event with respect to any Award (or any portion of an Award) that provides for
the deferral of compensation that is subject to Code Section 409A, to the extent
required to avoid the imposition of additional taxes under Code Section 409A,
the transaction or event described in subsection (i), (ii), (iii) or (iv) with
respect to such Award (or portion thereof) shall only constitute a Change in
Control for purposes of the payment timing of such Award if such transaction
also constitutes a “change in control event,” as defined in Treasury Regulation
Section 1.409A-3(i)(5).

 

(g)                                 “Code” means the Internal Revenue Code of
1986, as amended, and the regulations and interpretations promulgated
thereunder.

 

(h)                                 “Code Section 162(m)” shall mean
Section 162(m) of the Code as in effect immediately prior to January 1, 2018.

 

(i)                                    “Committee” means a committee described
in Section 3.

 

(j)                                    “Common Stock” means the Company’s common
stock, $0.01 par value per Share, and any other securities into which such
shares are changed, for which such shares are exchanged or which may be issued
in respect thereof.

 

(k)                                 “Company” means The Cheesecake Factory
Incorporated, a Delaware corporation.

 

--------------------------------------------------------------------------------



 

(l)                                    “Compensation Committee” means the
compensation committee of the Board.

 

(m)                             “Consultant” means an individual who performs
bona fide services to the Company, a Parent, a Subsidiary or an Affiliate, other
than as an Employee or Non-Employee Director, and who qualifies as a consultant
or advisor under the applicable SEC rules for registration of shares on a
Form S-8 Registration Statement.

 

(n)                                 “Covered Employees” means those individuals
whose compensation is subject to the deduction limitations of Code
Section 162(m).

 

(o)                                 “Date of Grant” means the date on which the
Committee makes the Determination and thereby grants an Award to a Selected
Individual. For these purposes, “Determination” shall be defined as approval by
the Committee of all key terms of an Award, which include the name of the
Selected Individual, the amount of Awards to be granted, vesting schedule and
any expiration date.

 

(p)                                 “Disability” means permanent and total
disability within the meaning of Section 22(e)(3) of the Code.

 

(q)                                 “Effective Date” means the date of the
Plan’s approval by the Company’s stockholders.

 

(r)                                  “Employee” means any individual who is a
common-law employee of the Company, or of a Parent, or of a Subsidiary or of an
Affiliate.

 

(s)                                   “Exchange Act” means the Securities
Exchange Act of 1934, as amended.

 

(t)                                    “Exercise Price” means, in the case of an
Option, the amount for which a Share may be purchased upon exercise of such
Option, as specified in the applicable Stock Option Agreement. “Exercise Price,”
in the case of a SAR, means an amount, as specified in the applicable SAR
Agreement, which is subtracted from the Fair Market Value in determining the
amount payable to a Participant upon exercise of such SAR.

 

(u)                                 “Fair Market Value” means the market price
of a Share and shall be equal to the closing price (or closing bid, if no sales
were reported) for a Share of the Company’s Common Stock on such day as quoted
by the exchange or over-the-counter market on which the Common Stock is listed
(or the exchange or market with the greatest trading volume, if quoted or listed
on more than one exchange or market). If there is no closing sale or closing bid
price, the closing sales or bid price shall be the price on the last preceding
day for which such quotation exists. If the Common Stock is not listed or quoted
on an exchange or over-the-counter market, the Committee shall determine the
fair market value in good faith.

 

(v)                                 Whenever possible, the determination of Fair
Market Value shall be based on the prices reported by the applicable exchange or
the OTC Bulletin Board, as applicable, or a nationally recognized publisher of
stock prices or quotations (including an electronic on-line publication). Such
determination shall be conclusive and binding on all persons.

 

(w)                               “Fiscal Year” means the Company’s fiscal year.

 

--------------------------------------------------------------------------------



 

(x)                                 “Good Reason” means, except as may otherwise
be provided in a Participant employment agreement or applicable Award agreement
(and in such case the employment agreement or Award agreement shall govern as to
the definition of Good Reason), the occurrence of any one or more of the
following: (i) a material reduction of Participant’s annual base salary, or
(ii) a relocation of Participant’s principal place of employment by more than
forty five (45) miles, provided, that, in each case, Participant will not be
deemed to have Good Reason unless (i) Participant first provides the Company
with written notice of the condition giving rise to Good Reason within sixty
(60) days of its initial occurrence, (ii) the Company or the successor company
fails to cure such condition within thirty (30) days after receiving such
written notice (the “Cure Period”), and (iii) Participant’s resignation based on
such Good Reason is effective within thirty (30) days after the expiration of
the Cure Period.

 

(y)                                 “Grant” means any grant of an Award under
the Plan.

 

(z)                                  “Incentive Stock Option” or “ISO” means an
incentive stock option described in Code Section 422.

 

(aa)                          “Net Exercise” means, to the extent that a Stock
Option Agreement so provides and as permitted by applicable law, an arrangement
pursuant to which the number of Shares issued to the Optionee in connection with
the Optionee’s exercise of the Option will be reduced by the Company’s retention
of a portion of such Shares. Upon such a net exercise of an Option, the Optionee
will receive a net number of Shares that is equal to (i) the number of Shares as
to which the Option is being exercised minus (ii) the quotient (rounded down to
the nearest whole number) of the aggregate Exercise Price of the Shares being
exercised divided by the Fair Market Value of a Share on the Option exercise
date. The number of Shares covered by clause (ii) will be retained by the
Company (but will not be available for issuance under this Plan in accordance
with Section 5(a)) and not delivered to the Optionee. No fractional Shares will
be created as a result of a Net Exercise and the Optionee must contemporaneously
pay for any portion of the aggregate Exercise Price that is not covered by the
Shares retained by the Company under clause (ii). The number of Shares delivered
to the Optionee may be further reduced if Net Exercise is utilized under
Section 14(b) to satisfy applicable tax withholding obligations.

 

(bb)                          “Non-Employee Director” means a member of the
Board who is not an Employee.

 

(cc)                            “Nonstatutory Stock Option” or “NSO” means a
stock option that is not an ISO.

 

(dd)                          “Officer” means an individual who is an officer of
the Company within the meaning of Rule 16a-1(f) of the Exchange Act.

 

(ee)                            “Option” means an ISO or NSO granted under the
Plan entitling the Optionee to purchase a specified number of Shares, at such
times and applying a specified Exercise Price, as provided in the applicable
Stock Option Agreement.

 

(ff)                              “Optionee” means an individual, estate or
other entity that holds an Option.

 

(gg)                          “Parent” means any corporation (other than the
Company) in an unbroken chain of corporations ending with the Company, if each
of the corporations other than the Company owns

 

--------------------------------------------------------------------------------



 

stock possessing fifty percent (50%) or more of the total combined voting power
of all classes of stock in one of the other corporations in such chain. A
corporation that attains the status of a Parent on a date after the Adoption
Date shall be considered a Parent commencing as of such date.

 

(hh)                          “Participant” means an individual or estate or
other entity that holds an Award.

 

(ii)                                “Performance Goals” means one or more
objective performance targets established for a Participant which may be
described in terms of Company-wide objectives and/or objectives that are related
to the performance of the individual Participant or a Parent, Subsidiary,
Affiliate, division, department or function within the Company or entity in
which the Participant is employed, and such targets may be applied either
individually, alternatively or in any combination, and measured either annually
or cumulatively over a period of years, on an absolute basis or relative to a
pre-established target, to previous years’ results or to a designated comparison
group, in each case as specified by the Committee. Any Performance Goals that
are included in an Award in order to make such Award qualify as
performance-based compensation under any state statute with similar effect to
Code Section 162(m), shall be limited to one or more of the following target
objectives: (i) return on equity, (ii) earnings per share, (iii) net income,
(iv) earnings per share growth, (v) return on invested capital, (vi) return on
assets, (vii) economic value added, (viii) earnings before interest and taxes
(EBIT), (ix) revenue growth, (x) gross margin return on inventory investment,
(xi) fair market value or price of the Company’s shares (including, but not
limited to, growth measures and total stockholder return), (xii) operating
profit, (xiii) consolidated income from operations, (xiv) cash flow (including,
but not limited to, cash flow from operations and free cash flow), (xv) cash
flow return on investments (which equals net cash flow divided by total
capital), (xvi) internal rate of return, (xvii) net present value, (xviii) costs
or expenses, (xix) market share, (xx) guest satisfaction, (xxi) corporate
transactions including without limitation mergers, acquisitions, dispositions
and/or joint ventures, (xxii) product development, (xxiii) capital expenditures,
(xxiv) earnings before interest, taxes, depreciation and amortization (EBITDA),
(xxv) earnings before interest, taxes, depreciation, amortization and rent
(EBITDAR), and/or (xxvi) revenues.

 

(jj)                                “Performance Period” means any period of
time determined by the Committee in its sole discretion. The Committee may
establish different Performance Periods for different Participants and the
Committee may establish concurrent or overlapping Performance Periods.

 

(kk)                          “Prior Equity Plan” means the Company’s 2010 Stock
Incentive Plan, as amended, and its predecessor plans.

 

(ll)                                “Re-Load Option” means a new Option or SAR
that is automatically granted to a Participant as result of such Participant’s
exercise of an Option or SAR.

 

(mm)                  “Re-Price” means that, other than as permitted under
Section 11(a) (i) the Company has lowered or reduced the Exercise Price of
outstanding Options and/or outstanding SARs for any Participant(s) in a manner
described by SEC Regulation S-K Item 402(d)(2)(viii) (or as described in any
successor definition(s)) or (ii) except in the event of a Change in Control, the
Company has exchanged, cancelled, substituted, buys out or surrenders an Option
or SAR which has an Exercise Price that is greater than the Fair Market Value
for a new Award or for cash.

 

--------------------------------------------------------------------------------



 

(nn)                          “Restricted Stock Grant” means Shares awarded
under the Plan as provided in Section 9.

 

(oo)                          “Restricted Stock Grant Agreement” means the
agreement described in Section 9 evidencing each Award of a Restricted Stock
Grant.

 

(pp)                          “Retirement” means an Employee’s employment has
been terminated for any reason other than for Cause by the Company and the
Termination Date occurred on or after the Employee had attained 60 years of age.

 

(qq)                          “SAR Agreement” means the agreement described in
Section 8 evidencing each Award of a Stock Appreciation Right.

 

(rr)                            “SEC” means the Securities and Exchange
Commission.

 

(ss)                              “Section 16 Persons” means those officers,
directors or other persons who are subject to Section 16 of the Exchange Act.

 

(tt)                                “Securities Act” means the Securities Act of
1933, as amended.

 

(uu)                          “Selected Individual” means an Employee,
Consultant, or Non-Employee Director who has been selected by the Committee to
receive an Award under the Plan.

 

(vv)                          “Service” means service as an Employee,
Non-Employee Director or Consultant. Service will be deemed terminated as soon
as the entity to which Service is being provided is no longer either (i) the
Company, (ii) a Parent, (iii) a Subsidiary or (iv) an Affiliate. The Committee
determines when Service commences and terminates for all purposes with respect
to the Plan.

 

(ww)                      “Share” means one share of Common Stock.

 

(xx)                          “Stock Appreciation Right” or “SAR” means a stock
appreciation right awarded under the Plan which provides the holder with a right
to potentially receive, in cash and/or Shares, value with respect to a specific
number of Shares, as provided in Section 8.

 

(yy)                          “Stock Option Agreement” means the agreement
described in Section 6 evidencing each Award of an Option.

 

(zz)                            “Stock Unit” means a bookkeeping entry
representing the equivalent of one Share, as awarded under the Plan and as
provided in Section 10.

 

(aaa)                   “Stock Unit Agreement” means the agreement described in
Section 10 evidencing each Award of Stock Units.

 

(bbb)                   “Subsidiary” means any corporation (other than the
Company) in an unbroken chain of corporations beginning with the Company, if
each of the corporations other than the last corporation in the unbroken chain
owns stock possessing fifty percent (50%) or more of the total combined voting
power of all classes of stock in one of the other corporations in such chain. A
corporation that attains the status of a Subsidiary on a date after the Adoption
Date shall be considered a Subsidiary commencing as of such date.

 

--------------------------------------------------------------------------------



 

(ccc)                      “Termination Date” means the date on which a
Participant’s Service terminates.

 

(ddd)                   “10-Percent Shareholder” means an individual who owns
more than ten percent (10%) of the total combined voting power of all classes of
outstanding stock of the Company, its Parent or any of its Subsidiaries. In
determining stock ownership, the attribution rules of Section 424(d) of the Code
shall be applied.

 

SECTION 3.                         ADMINISTRATION.

 

(a)                                 Committee Composition. A Committee appointed
by the Board shall administer the Plan. Unless the Board provides otherwise, the
Board’s Compensation Committee  shall be the Committee. The Board may also at
any time terminate the functions of the Committee and reassume all powers and
authority previously delegated to the Committee in which event all references to
the Committee shall refer to the Board whether or not expressly stated herein.
Notwithstanding the foregoing, the full Board, acting by a majority of its
members in office, shall conduct the general administration of the Plan with
respect to Awards granted to Non-Employee Directors and in such cases all
references to the Committee shall refer to the Board whether or not expressly
stated herein.

 

(b)                                 To the extent required, the Committee shall
have membership composition which enables (i) grants of Awards to Section 16
Persons to qualify as exempt from liability under Section 16(b) of the Exchange
Act and (ii) Awards to Covered Employees to be able to qualify as
performance-based compensation as provided under any state statute with similar
effect to Code Section 162(m).

 

(c)                                  Authority of the Committee. Notwithstanding
any other provision of the Plan, the Committee shall have full authority and
discretion to take any actions it deems necessary or advisable. Such actions
shall include without limitation:

 

(i)                                     determining Selected Individuals who are
to receive Awards under the Plan;

 

(ii)                                  determining the type, number, vesting
requirements, Performance Goals (if any) and their degree of satisfaction, and
other features and conditions of such Awards and amending such Awards;

 

(iii)                               correcting any defect, supplying any
omission, or reconciling or clarifying any inconsistency in the Plan or any
Award agreement;

 

(iv)                              accelerating the vesting, or extending the
post-termination exercise term, or waiving restrictions, of Awards at any time
and under such terms and conditions as it deems appropriate;

 

(v)                                 interpreting the Plan and any Award
agreements;

 

(vi)                              making all other decisions relating to the
operation of the Plan; and

 

--------------------------------------------------------------------------------



 

(vii)                           adopting such plans or subplans as may be deemed
necessary or appropriate to provide for the participation by non-U.S. employees
of the Company and its Subsidiaries and Affiliates, which plans and/or subplans
shall be attached hereto as appendices.

 

The Committee may adopt such rules or guidelines, as it deems appropriate to
implement the Plan. The Committee’s (or Board’s) determinations under the Plan
shall be final, conclusive and binding on all persons. The Committee’s decisions
and determinations need not be uniform and may be made selectively among
Participants in the Committee’s sole discretion. The Committee’s (or Board’s)
decisions and determinations will be afforded the maximum deference provided by
applicable law. The Committee may from time to time delegate to a committee of
one or more members of the Board or one or more officers of the Company the
authority to grant or amend Awards or to take other administrative actions
pursuant to this Section 3(b); provided, however, that in no event shall an
officer of the Company be delegated the authority to grant Awards to, or amend
Awards held by, the following individuals: (a) individuals who are subject to
Section 16 of the Exchange Act, or (b) officers of the Company (or Non-Employee
Directors) to whom authority to grant or amend Awards has been delegated
hereunder; provided, further, that any delegation of administrative authority
shall only be permitted to the extent it is permissible under applicable law.

 

(d)                                 Indemnification. To the maximum extent
permitted by applicable law, each member of the Committee, and of the Board, and
any persons (including without limitation Employees and Officers) who are
delegated by the Board or Committee to perform administrative functions in
connection with the Plan, shall be indemnified and held harmless by the Company
against and from (i) any loss, cost, liability, or expense that may be imposed
upon or reasonably incurred by him or her in connection with or resulting from
any claim, action, suit, or proceeding to which he or she may be a party or in
which he or she may be involved by reason of any action taken or failure to act
under the Plan or any Award agreement, and (ii) from any and all amounts paid by
him or her in settlement thereof, with the Company’s approval, or paid by him or
her in satisfaction of any judgment in any such claim, action, suit, or
proceeding against him or her, provided he or she shall give the Company an
opportunity, at its own expense, to handle and defend the same before he or she
undertakes to handle and defend it on his or her own behalf. The foregoing right
of indemnification shall not be exclusive of any other rights of indemnification
to which such persons may be entitled under the Company’s Certificate of
Incorporation or Bylaws, by contract, as a matter of law, or otherwise, or under
any power that the Company may have to indemnify them or hold them harmless.

 

SECTION 4.                         GENERAL.

 

(a)                                 General Eligibility. Employees, Consultants,
and Non-Employee Directors shall be eligible for designation as Selected
Individuals by the Committee.

 

(b)                                 Incentive Stock Options. Only Selected
Individuals who are common-law employees of the Company, a Parent or a
Subsidiary shall be eligible for the grant of ISOs. In addition, a Selected
Individual who is a 10-Percent Shareholder shall not be eligible for the grant
of an ISO unless the requirements set forth in Section 422(c)(5) of the Code are
satisfied. If and to the extent that any Shares are issued under a portion of
any Option that exceeds the $100,000 limitation of Section 422 of the Code, such
Shares shall not be treated as issued under an ISO

 

--------------------------------------------------------------------------------



 

notwithstanding any designation otherwise. Certain decisions, amendments,
interpretations and actions by the Committee and certain actions by a
Participant may cause an Option to cease to qualify as an ISO pursuant to the
Code and by accepting an Option the Participant agrees in advance to such
disqualifying action.

 

(c)                                  Restrictions on Shares. Any Shares issued
pursuant to an Award shall be subject to such Company policies, rights of
repurchase, rights of first refusal and other transfer restrictions as the
Committee may determine. Such restrictions shall apply in addition to any
restrictions that may apply to holders of Shares generally and shall also comply
to the extent necessary with applicable law. In no event shall the Company be
required to issue fractional Shares under this Plan.

 

(d)                                 Beneficiaries. A Participant may designate
one or more beneficiaries with respect to an Award by timely filing the
prescribed form with the Company. A beneficiary designation may be changed by
filing the prescribed form with the Company at any time before the Participant’s
death. If no beneficiary was designated or if no designated beneficiary survives
the Participant, then after a Participant’s death any vested Award(s) shall be
transferred or distributed to the Participant’s estate.

 

(e)                                  Performance Goals. The Committee may, in
its discretion, include Performance Goals or other performance objectives in any
Award. If Performance Goals are included in Awards to Covered Employees in order
to enable such Awards to qualify as performance-based compensation under any
state statute with similar effect to Code Section 162(m), then such Awards will
be subject to the achievement of such Performance Goals that will be established
and administered pursuant to the requirements of such state statute  and as
described in this Section 4(e). If an Award is intended to qualify as
performance-based compensation under any state statute with similar effect to
Code Section 162(m) and to the extent required by such statute, the Committee
shall certify in writing the degree to which the Performance Goals have been
satisfied before any Shares underlying an Award or any Award payments are
released to a Covered Employee with respect to a Performance Period. Without
limitation, the approved minutes of a Committee meeting shall constitute such
written certification.

 

(f)                                   The Committee may adjust the evaluation of
performance under a Performance Goal to remove the effects of certain events
including without limitation the following:

 

(i)                                     asset write-downs or discontinued
operations,

 

(ii)                                  litigation or claim judgments or
settlements,

 

(iii)                               material changes in or provisions under tax
law, accounting principles or other such laws or provisions affecting reported
results,

 

(iv)                              reorganizations or restructuring programs or
divestitures or acquisitions,

 

(v)                                 extraordinary non-recurring items as
described in applicable accounting principles and/or items of gain, loss or
expense determined to be extraordinary or unusual in nature or infrequent in
occurrence, and/or

 

--------------------------------------------------------------------------------



 

(vi)                              any other items of significant income or
expense which are determined to be appropriate adjustments.

 

For all Awards intended to qualify as performance-based compensation under any
state statute with similar effect to Code Section 162(m), such determinations
shall be made within the time prescribed by, and otherwise in compliance with,
such statute.

 

Notwithstanding satisfaction of any completion of any Performance Goal, to the
extent specified at the time of grant of an Award, the number of Shares,
Options, SARs, Stock Units or other benefits granted, issued, retainable and/or
vested under an Award on account of satisfaction of such Performance Goals may
be reduced by the Committee on the basis of such further considerations as the
Committee in its sole discretion shall determine. Awards with Performance Goals
or performance objectives (if any) that are granted to Selected Employees who
are not Covered Employees or any Awards to Covered Employees which are not
intended to qualify as performance-based compensation under any state statute
with similar effect to Code Section 162(m) need not comply with the requirements
of such statute.

 

(g)                                 Stockholder Rights. A Participant, or a
transferee of a Participant, shall have no rights as a stockholder (including
without limitation voting rights or dividend or distribution rights) with
respect to any Common Stock covered by an Award until such person becomes
entitled to receive such Common Stock, has satisfied any applicable withholding
or tax obligations relating to the Award and the Common Stock has been issued to
the Participant. No adjustment shall be made for cash or stock dividends or
other rights for which the record date is prior to the date when such Common
Stock is issued, except as expressly provided in Section 11.

 

(h)                                 Termination of Service. Unless the
applicable Award agreement or employment agreement provides otherwise (and in
such case, the Award or employment agreement shall govern as to the consequences
of a termination of Service for such Awards), the following rules shall govern
the vesting, exercisability and term of outstanding Awards held by a Participant
in the event of termination of such Participant’s Service (in all cases subject
to the term of the Option or SAR as applicable):

 

(i)                                     if the Service of a Participant is
terminated for Cause, then all Options, SARs, unvested portions of Stock Units
and unvested portions of Restricted Stock Grants shall terminate and be
forfeited immediately without consideration as of the Termination Date (except
for repayment of any amounts the Participant had paid to the Company to acquire
Shares underlying the forfeited Awards);

 

(ii)                                  if the Service of Participant is
terminated for any reason other than for Cause, Retirement, death or Disability,
then the vested portion of his/her then-outstanding Options/SARs may be
exercised by such Participant or his or her personal representative within three
months after the Termination Date and all unvested portions of any outstanding
Awards shall be forfeited without consideration as of the Termination Date
(except for repayment of any amounts the Participant had paid to the Company to
acquire Shares underlying the forfeited Awards); or

 

--------------------------------------------------------------------------------



 

(iii)                               if the Service of a Participant is
terminated due to Retirement, death or Disability, the vested portion of his/her
then-outstanding Options/SARs may be exercised within twelve months (provided
however that such twelve month duration shall instead be thirty-six months if
the Participant had completed at least twenty continuous years of Service as of
the Termination Date and the Participant’s Service was being terminated due to
Retirement) after the Termination Date and all unvested portions of any
outstanding Awards shall be forfeited without consideration as of the
Termination Date (except for repayment of any amounts the Participant had paid
to the Company to acquire Shares underlying the forfeited Awards). In the event
of a termination of an Employee’s Service due to Disability, an unexercised ISO
will be treated as an NSO commencing as of one year and one day after such
Termination Date.

 

To the extent that, during the entire last two weeks prior to the termination of
a vested in-the-money Option under clauses (ii) or (iii) above, a sale of Shares
underlying such Option would violate Section 16(b) of the Exchange Act or would
otherwise be prohibited by Company policy or applicable law or regulations, then
such Option shall instead remain exercisable for two weeks after the first
business day that all such prohibitions to sale are no longer applicable
(subject in all cases to the term of the Option).

 

(i)                                    Code Section 409A. Notwithstanding
anything in the Plan to the contrary, the Plan and Awards granted hereunder are
intended to be exempt from or comply with the requirements of Code Section 409A
and shall be interpreted in a manner consistent with such intention.
Notwithstanding any provision of the Plan to the contrary, in the event that
following the Adoption Date the Committee determines that any Award may be
subject to Code Section 409A, the Committee may (but is not obligated to),
without a Participant’s consent, adopt such amendments to the Plan and the
applicable Award agreement or adopt other policies and procedures (including
amendments, policies and procedures with retroactive effect), or take any other
actions, that the Committee determines are necessary or appropriate to
(i) exempt the Award from Code Section 409A and/or preserve the intended tax
treatment of the benefits provided with respect to the Award, or (ii) comply
with the requirements of Code Section 409A and thereby avoid the application of
any penalty taxes under Code Section 409A. If upon a Participant’s “separation
from service” within the meaning of Code Section 409A, he/she is then a
“specified employee” (as defined in Code Section 409A), then solely to the
extent necessary to comply with Code Section 409A and avoid the imposition of
taxes under Code Section 409A, the Company shall defer payment of “nonqualified
deferred compensation” subject to Code Section 409A payable as a result of and
within six (6) months following such separation from service under this Plan
until the earlier of (i) the first business day of the seventh month following
the Participant’s separation from service, or (ii) the Participant’s death. Any
such delayed payments shall be made without interest.

 

(j)                                    Electronic Communications. Subject to
compliance with applicable law and/or regulations, an Award agreement or other
documentation or notices relating to the Plan and/or Awards may be communicated
to Participants by electronic media.

 

(k)                                 Unfunded Plan. Insofar as it provides for
Awards, the Plan shall be unfunded. Although bookkeeping accounts may be
established with respect to Participants who are granted Awards under this Plan,
any such accounts will be used merely as a bookkeeping convenience. The

 

--------------------------------------------------------------------------------



 

Company shall not be required to segregate any assets which may at any time be
represented by Awards, nor shall this Plan be construed as providing for such
segregation, nor shall the Company or the Committee be deemed to be a trustee of
stock or cash to be awarded under the Plan.

 

(l)                                    Liability of Company. The Company (or
members of the Board or Committee) shall not be liable to a Participant or other
persons as to: (i) the non-issuance or sale of Shares as to which the Company
has been unable to obtain from any regulatory body having jurisdiction the
authority deemed by the Company’s counsel to be necessary to the lawful issuance
and sale of any Shares hereunder; and (ii) any unexpected or adverse tax
consequence or any tax consequence expected, but not realized, by any
Participant or other person due to the grant, receipt, exercise or settlement of
any Award granted hereunder.

 

(m)                             Reformation. In the event any provision of this
Plan shall be held illegal or invalid for any reason, such provisions will be
reformed by the Board if possible and to the extent needed in order to be held
legal and valid. If it is not possible to reform the illegal or invalid
provisions then the illegality or invalidity shall not affect the remaining
parts of this Plan, and this Plan shall be construed and enforced as if the
illegal or invalid provision had not been included.

 

(n)                                 No Re-Pricing of Options or SARs or Granting
of Re-Load Options. Notwithstanding anything to the contrary, (i) outstanding
Options or SARs may not be Re-Priced and (ii) Re-Load Options may not be
granted, in each case without the approval of Company stockholders.

 

(o)                                 Successor Provision. Any reference to a
statute, rule or regulation, or to a section of a statute, rule or regulation,
is a reference to that statute, rule, regulation, or section as amended from
time to time, both before and after the Adoption Date and including any
successor provisions.

 

(p)                                 Dividends/Dividend Equivalents.  For all
Awards, no payment of dividends (or dividend equivalents) shall be made with
respect to any unvested Awards.  Dividends (and dividend equivalents) shall only
be paid to a Participant to the extent that the underlying Award to which the
dividends/dividend equivalents are attached becomes vested.  For avoidance of
doubt, accrual of dividends (and dividend equivalents) while the underlying
Award is unvested and which are payable upon vesting is permitted to the extent
provided under this Plan or Award agreement.  Dividend equivalents may not be
granted in connection with an Option or SAR.

 

(q)                                 Director Limit.  Notwithstanding any
provision to the contrary in the Plan, the total compensation which any
Non-Employee Director may be granted in any one fiscal year for their services
on the Board or any committee of the Board, including the grant date fair value
of any Awards and cash retainers and other fees paid for services for the same
year, shall not exceed $750,000.

 

SECTION 5.                         SHARES SUBJECT TO PLAN AND SHARE LIMITS.

 

(a)                                 Basic Limitations and Fungible Share
Counting. The Common Stock issuable under the Plan shall be authorized but
unissued Shares or treasury Shares. Subject to adjustment as provided in
Section 11, the aggregate number of Shares reserved for issuance under the Plan
shall not exceed 4,800,000 Shares plus any Shares which as of the Effective Date
are available

 

--------------------------------------------------------------------------------



 

for issuance under the Prior Equity Plan or are subject to awards under the
Prior Equity Plan which are forfeited or lapse unexercised or are settled in
cash and which following the Effective Date are not issued under the Prior
Equity Plan (“Share Issuance Limit”). Subject to Section 5(b), the number of
Shares available for issuance under the Plan shall be reduced: by one (1) Share
for each Share issued pursuant to an exercise of an Option or a SAR and by two
(2) Shares for each Share issued pursuant to a Restricted Stock Grant or
settlement of Stock Units (for avoidance of doubt, two (2) Shares shall again
become available for issuance for every Share of a Restricted Stock Grant that
is forfeited back to the Company under Section 5(b)). In addition, the following
Shares shall count against the Share Issuance Limit and shall count against the
Share Issuance Limit to the same extent as if the Shares had been issued:
(i) Shares tendered or not issued or delivered as a result of the net settlement
of an outstanding Option, (ii) Shares tendered or withheld to pay the
withholding taxes related to an outstanding Award, (iii) Shares subject to a SAR
that are not issued in connection with its stock settlement on exercise thereof;
or (iv) Shares repurchased on the open market with the proceeds of an Option’s
Exercise Price. The aggregate number of Shares that may be issued in connection
with ISOs under the Plan shall not exceed 4,800,000 Shares.

 

(b)                                 Additional Shares. If Restricted Stock
Grants or Prior Equity Plan awards are forfeited, settled in cash, or are
terminated for any reason other than being exercised (in whole or in part), then
the Shares underlying such Awards shall  become available for issuance under the
Plan.   Any Shares that are added to the  Share Issuance Limit pursuant to this
Section shall be added as (i) one (1) Share for every one (1) Share subject to
an  option or stock appreciation right granted under the Prior Equity Plan and
(ii) as two (2) Shares for every one (1) Share subject to  a Restricted Stock
Grant or award other than an option or stock appreciation right under the Prior
Equity Plan.

 

(c)                                  Dividend Equivalents. Any dividend
equivalents distributed under the Plan in cash shall not be applied against the
number of Shares available for Awards.

 

(d)                                 Share Limits. For so long as: (x) the
Company is a “publicly held corporation” within the meaning of Code
Section 162(m) and (y) the deduction limitations of Code Section 162(m) are
applicable to the Covered Employees, then the limits specified below in this
Section 5(d) shall be applicable to Awards issued under the Plan that are
intended to qualify as performance-based compensation under any state statute
with similar effect to Code Section 162(m).

 

(i)                                     Limits on Options and SARs. No Selected
Employee shall receive Options to purchase Shares or Awards of SARs during any
Fiscal Year that in the aggregate cover in excess of 300,000 Shares.

 

(ii)                                  Limits on Restricted Stock Grants and
Stock Units. No Selected Employee shall receive Restricted Stock Grants or Stock
Units during any Fiscal Year that in the aggregate cover in excess of 150,000
Shares.

 

(iii)                               Increased Limits for First Year of
Employment or Change in Status. The numerical limits expressed in the foregoing
subparts (i) and (ii) shall in each case be multiplied by two with respect to
Awards granted to a Selected Employee during the Fiscal Year of (1) the Selected
Employee’s commencement of employment with the

 

--------------------------------------------------------------------------------



 

Company or (2) the Selected Employee’s promotion to be the Company’s Chief
Executive Officer or (3) when a Selected Employee first becomes a Covered
Employee.

 

(e)                                  Award Vesting Limitations. The Award
agreement that evidences an Award granted pursuant to the Plan shall provide
that such Award (or any portion thereof) shall vest no earlier than the first
anniversary of the date the Award is granted; provided, however, that:
(i) Awards that result in the issuance of an aggregate of up to 5% of the shares
available for issuance under Section 5(a) as of the Effective Date may be
granted to any one or more Participants without respect to such minimum vesting
requirement; and (ii) Awards to non-employee directors may vest on the earlier
of the one year anniversary of the date of grant or the next annual meeting of
shareholders (provided that such vesting period may not be less than 50 weeks
after grant).

 

SECTION 6.                         TERMS AND CONDITIONS OF OPTIONS.

 

(a)                                 Stock Option Agreement. The Company shall
give notice of the Determination to issue an Option to each Selected Individual
as soon as reasonably practicable, but in no event shall such notice be given
more than thirty days after the Date of Grant. Each Grant of an Option under the
Plan shall be evidenced by a Stock Option Agreement between the Optionee and the
Company. Such Option shall be subject to all applicable terms and conditions of
the Plan and may be subject to any other terms and conditions that are not
inconsistent with the Plan (including without limitation any Performance Goals).
The provisions of the various Stock Option Agreements entered into under the
Plan need not be identical. The Stock Option Agreement shall also specify
whether the Option is an ISO and if not specified then the Option shall be an
NSO.

 

(b)                                 Number of Shares. Each Stock Option
Agreement shall specify the number of Shares that are subject to the Option and
shall provide for adjustment of such number in accordance with Section 11.

 

(c)                                  Exercise Price. An Option’s Exercise Price
shall be established by the Committee and set forth in a Stock Option Agreement.
The Exercise Price of an Option shall be at least 100% of the Fair Market Value
(110% for ISO Grants to 10-Percent Shareholders) on the Date of Grant.

 

(d)                                 Exercisability and Term. Each Stock Option
Agreement shall specify the date when all or any installment of the Option is to
become vested and/or exercisable. The Stock Option Agreement shall also specify
the term of the Option; provided that the term of an Option shall in no event
exceed ten years from the Date of Grant (and may be for a shorter period of time
than ten years). No Option can be exercised after the expiration date specified
in the applicable Stock Option Agreement. Notwithstanding Section 5(e), a Stock
Option Agreement may provide for accelerated vesting in the event of the
Participant’s death, or Disability or termination of Service. Notwithstanding
the previous sentence, an ISO that is granted to a 10-Percent Shareholder shall
have a maximum term of five years. Notwithstanding any other provision of the
Plan, no Option can be exercised after the expiration date provided in the
applicable Stock Option Agreement. In no event shall the Company be required to
issue fractional Shares upon the exercise of an Option and the Committee may
specify a minimum number of Shares that must be purchased in any one Option
exercise.

 

--------------------------------------------------------------------------------



 

(e)                                  Modifications or Assumption of Options.
Within the limitations of the Plan and subject in all cases to the requirements
of Section 4(m), the Committee may modify, extend or assume outstanding Options
or may accept the cancellation of outstanding stock options (whether granted by
the Company or by another issuer) in return for the grant of new Options for the
same or a different number of Shares and at the same or a different Exercise
Price. No modification of an Option shall, without the consent of the Optionee,
impair his or her rights or increase his or her obligations under such Option.

 

(f)                                   Assignment or Transfer of Options. Except
as otherwise provided in the applicable Stock Option Agreement, an Option may be
exercised during the lifetime of the Optionee only by Optionee or by the
guardian or legal representative of the Optionee. Except as provided in Sections
4(c) or 14, or in a Stock Option Agreement, or as required by applicable law, an
Option awarded under the Plan shall not be anticipated, assigned, attached,
garnished, optioned, transferred or made subject to any creditor’s process,
whether voluntarily, involuntarily or by operation of law. Any act in violation
of this Section 6(f) shall be void. However, this Section 6(f) shall not
preclude a Participant from designating a beneficiary pursuant to
Section 4(d) nor shall it preclude a transfer of vested Options by will.  In no
event may an Option be transferred to a third-party financial institution for
value.

 

SECTION 7.                         PAYMENT FOR OPTION SHARES.

 

(a)                                 General Rule. The entire Exercise Price of
Shares issued upon exercise of Options shall be payable in cash at the time when
such Shares are purchased by the Optionee, except as follows in this Section 7
and if so provided for in an applicable Stock Option Agreement:

 

(i)                                     In the case of an ISO granted under the
Plan, payment shall be made only pursuant to the express provisions of the
applicable Stock Option Agreement. The Stock Option Agreement may specify that
payment may be made in any form(s) described in this Section 7.

 

(ii)                                  In the case of an NSO granted under the
Plan, the Committee may, in its discretion at any time, accept payment in any
form(s) described in this Section 7.

 

(b)                                 Surrender of Stock. To the extent that the
Committee makes this Section 7(b) applicable to an Option in a Stock Option
Agreement, payment for all or a part of the Exercise Price may be made with
Shares which have already been owned by the Optionee for such duration as shall
be specified by the Committee. Such Shares shall be valued at their Fair Market
Value on the date when the new Shares are purchased under the Plan.

 

(c)                                  Cashless Exercise. To the extent that the
Committee makes this Section 7(c) applicable to an Option in a Stock Option
Agreement, payment for all or a part of the Exercise Price may be made through
Cashless Exercise.

 

(d)                                 Net Exercise. To the extent that the
Committee makes this Section 7(d) applicable to an Option in a Stock Option
Agreement, payment for all or a part of the Exercise Price may be made through
Net Exercise.

 

--------------------------------------------------------------------------------



 

(e)                                  Other Forms of Payment. To the extent that
the Committee makes this Section 7(e) applicable to an Option in a Stock Option
Agreement, payment may be made in any other form that is consistent with
applicable laws, regulations and rules and approved by the Committee.

 

SECTION 8.                         TERMS AND CONDITIONS OF STOCK APPRECIATION
RIGHTS.

 

(a)                                 SAR Agreement. Each Award of a SAR under the
Plan shall be evidenced by a SAR Agreement between the Participant and the
Company. Such SAR shall be subject to all applicable terms and conditions of the
Plan and may be subject to any other terms and conditions that are not
inconsistent with the Plan (including without limitation any Performance Goals).
A SAR Agreement may provide for a maximum limit on the amount of any payout
notwithstanding the Fair Market Value on the date of exercise of the SAR. The
provisions of the various SAR Agreements entered into under the Plan need not be
identical. SARs may be granted in consideration of a reduction in the
Participant’s other compensation.

 

(b)                                 Number of Shares. Each SAR Agreement shall
specify the number of Shares to which the SAR pertains and is subject to
adjustment of such number in accordance with Section 11.

 

(c)                                  Exercise Price. Each SAR Agreement shall
specify the Exercise Price. The Exercise Price of a SAR shall not be less than
100% of the Fair Market Value on the Date of Grant.

 

(d)                                 Exercisability and Term. Each SAR Agreement
shall specify the date when all or any installment of the SAR is to become
exercisable. The SAR Agreement shall also specify the term of the SAR which
shall not exceed ten years from the Date of Grant (and may be for a shorter
period of time than ten years). No SAR can be exercised after the expiration
date specified in the applicable SAR Agreement. Notwithstanding Section 5(e), a
SAR Agreement may provide for accelerated exercisability in the event of the
Participant’s death, or Disability or other termination of Service and may
provide for expiration prior to the end of its term in the event of the
termination of the Participant’s Service. A SAR may be included in an ISO only
at the time of Grant but may be included in an NSO at the time of Grant or at
any subsequent time, but not later than six months before the expiration of such
NSO.

 

(e)                                  Exercise of SARs. If, on the date when a
SAR expires, the Exercise Price under such SAR is less than the Fair Market
Value on such date but any portion of such SAR has not been exercised or
surrendered, then such SAR may automatically be deemed to be exercised as of
such date with respect to such portion to the extent so provided in the
applicable SAR agreement. Upon exercise of a SAR, the Participant (or any person
having the right to exercise the SAR after Participant’s death) shall receive
from the Company (i) Shares, (ii) cash or (iii) any combination of Shares and
cash, as the Committee shall determine. The amount of cash and/or the Fair
Market Value of Shares received upon exercise of SARs shall, in the aggregate,
be equal to the amount by which the Fair Market Value (on the date of surrender)
of the Shares subject to the SARs exceeds the Exercise Price of the Shares.

 

(f)                                   Modification or Assumption of SARs. Within
the limitations of the Plan and subject in all cases to the requirements of
Section 4(m), the Committee may modify, extend or assume outstanding SARs or may
accept the cancellation of outstanding SARs (including stock appreciation rights
granted by another issuer) in return for the grant of new SARs for the same or

 

--------------------------------------------------------------------------------



 

a different number of Shares and at the same or a different Exercise Price. No
modification of a SAR shall, without the consent of the Participant, impair his
or her rights or increase his or her obligations under such SAR.

 

(g)                                 Assignment or Transfer of SARs. Except as
otherwise provided in the applicable SAR Agreement, a SAR may be exercised
during the lifetime of the Participant only by the Participant or by the
guardian or legal representative of the Participant. Except as provided in
Sections 4(c) or 14, or in a SAR Agreement, or as required by applicable law, a
SAR awarded under the Plan shall not be anticipated, assigned, attached,
garnished, optioned, transferred or made subject to any creditor’s process,
whether voluntarily, involuntarily or by operation of law. Any act in violation
of this Section 8(g) shall be void. However, this Section 8(g) shall not
preclude a Participant from designating a beneficiary pursuant to
Section 4(d) nor shall it preclude a transfer of vested SARs by will. In no
event may a SAR be transferred to a third-party financial institution for value.

 

SECTION 9.                         TERMS AND CONDITIONS FOR RESTRICTED STOCK
GRANTS.

 

(a)                                 Restricted Stock Grant Agreement. Each
Restricted Stock Grant awarded under the Plan shall be evidenced by a Restricted
Stock Grant Agreement between the Participant and the Company. Each Restricted
Stock Grant shall be subject to all applicable terms and conditions of the Plan
and may be subject to any other terms and conditions that are not inconsistent
with the Plan (including without limitation any Performance Goals). The
provisions of the Restricted Stock Grant Agreements entered into under the Plan
need not be identical.

 

(b)                                 Number of Shares and Payment. Each
Restricted Stock Grant Agreement shall specify the number of Shares to which the
Restricted Stock Grant pertains and is subject to adjustment of such number in
accordance with Section 11. Restricted Stock Grants may be issued with or
without cash consideration under the Plan.

 

(c)                                  Vesting Conditions. Each Restricted Stock
Grant must be subject to vesting which shall occur, subject to Section 5(e), in
full or in installments, upon satisfaction of the conditions specified in the
Restricted Stock Grant Agreement. Notwithstanding Section 5(e), a Restricted
Stock Grant Agreement may provide for accelerated vesting in the event of the
Participant’s death, or Disability or other termination of Service.

 

(d)                                 Voting and Dividend Rights. The holder of a
Restricted Stock Grant (irrespective of whether the Shares subject to the
Restricted Stock Grant are vested or unvested) awarded under the Plan shall have
the same voting, dividend and other rights as the Company’s other stockholders.
However, in accordance with Section 4(o), any dividends received on Shares that
are unvested (whether such dividends are in the form of cash or Shares) shall be
subject to the same vesting conditions and restrictions as the Restricted Stock
Grant with respect to which the dividends were paid. Such additional Shares
issued as dividends that are subject to the Restricted Stock Grant shall not
reduce the number of Shares available for issuance under Section 5.

 

(e)                                  Modification or Assumption of Restricted
Stock Grants. Within the limitations of the Plan, the Committee may modify or
assume outstanding Restricted Stock Grants or may accept the cancellation of
outstanding Restricted Stock Grants (including stock granted by another

 

--------------------------------------------------------------------------------



 

issuer) in return for the grant of new Restricted Stock Grants for the same or a
different number of Shares. No modification of a Restricted Stock Grant shall,
without the consent of the Participant, impair his or her rights or increase his
or her obligations under such Restricted Stock Grant.

 

(f)                                   Assignment or Transfer of Restricted Stock
Grants. Except as provided in Sections 4(c) or 14, or in a Restricted Stock
Grant Agreement, or as required by applicable law, a Restricted Stock Grant
awarded under the Plan shall not be anticipated, assigned, attached, garnished,
optioned, transferred or made subject to any creditor’s process, whether
voluntarily, involuntarily or by operation of law. Any act in violation of this
Section 9(f) shall be void. However, this Section 9(f) shall not preclude a
Participant from designating a beneficiary pursuant to Section 4(d) nor shall it
preclude a transfer of Restricted Stock Grant Awards by will or pursuant to
Section 4(d).  In no event may a Restricted Stock Grant be transferred to a
third-party financial institution for value.

 

SECTION 10.                  TERMS AND CONDITIONS OF STOCK UNITS.

 

(a)                                 Stock Unit Agreement. Each grant of Stock
Units under the Plan shall be evidenced by a Stock Unit Agreement between the
Participant and the Company. Such Stock Units shall be subject to all applicable
terms and conditions of the Plan and may be subject to any other terms and
conditions that are not inconsistent with the Plan (including without limitation
any Performance Goals). The provisions of the various Stock Unit Agreements
entered into under the Plan need not be identical. Stock Units may be granted in
consideration of a reduction in the Participant’s other compensation.

 

(b)                                 Number of Shares and Payment. Each Stock
Unit Agreement shall specify the number of Shares to which the Stock Unit Grant
pertains and is subject to adjustment of such number in accordance with
Section 11. To the extent that an Award is granted in the form of Stock Units,
no cash consideration shall be required of the Award recipients.

 

(c)                                  Vesting Conditions. Each Award of Stock
Units must be subject to vesting which shall occur, subject to Section 5(e), in
full or in installments, upon satisfaction of the conditions specified in the
Stock Unit Agreement. Notwithstanding Section 5(e), a Stock Unit Agreement may
provide for accelerated vesting in the event of the Participant’s death, or
Disability or other termination of Service.

 

(d)                                 Voting and Dividend Rights. The holders of
Stock Units shall have no voting rights. Prior to settlement or forfeiture, any
Stock Unit awarded under the Plan may, at the Committee’s discretion, carry with
it a right to dividend equivalents. Such right entitles the holder to be
credited with an amount equal to all cash or Common Stock dividends paid on one
Share while the Stock Unit is outstanding. Dividend equivalents may be converted
into additional Stock Units. Settlement of dividend equivalents may be made in
the form of cash, in the form of Shares, or in a combination of both. In
accordance with Section 4(o), prior to vesting of the Stock Units, any dividend
equivalents accrued on such unvested Stock Units shall be subject to the same
vesting conditions and restrictions as the Stock Units to which they attach.

 

--------------------------------------------------------------------------------



 

(e)                                  Modification or Assumption of Stock Units.
Within the limitations of the Plan, the Committee may modify or assume
outstanding Stock Units or may accept the cancellation of outstanding Stock
Units (including stock units granted by another issuer) in return for the grant
of new Stock Units for the same or a different number of Shares. No modification
of a Stock Unit shall, without the consent of the Participant, impair his or her
rights or increase his or her obligations under such Stock Unit.

 

(f)                                   Assignment or Transfer of Stock Units.
Except as provided in Sections 4(c) or 14, or in a Stock Unit Agreement, or as
required by applicable law, Stock Units shall not be anticipated, assigned,
attached, garnished, optioned, transferred or made subject to any creditor’s
process, whether voluntarily, involuntarily or by operation of law. Any act in
violation of this Section 10(f) shall be void. However, this Section 10(f) shall
not preclude a Participant from designating a beneficiary pursuant to
Section 4(d) nor shall it preclude a transfer of Stock Units pursuant to
Section 4(d).  In no event may a Stock Unit be transferred to a third-party
financial institution for value.

 

(g)                                 Form and Time of Settlement of Stock Units.
Settlement of vested Stock Units may be made in the form of (a) cash, (b) Shares
or (c) any combination of both, as determined by the Committee. The actual
number of Stock Units eligible for settlement may be larger or smaller than the
number included in the original Award. Methods of converting Stock Units into
cash may include (without limitation) a method based on the average Fair Market
Value of Shares over a series of trading days. Except as otherwise provided in a
Stock Unit Agreement or a timely completed deferral election, vested Stock Units
shall be settled within thirty days after vesting. The distribution may occur or
commence when all vesting conditions applicable to the Stock Units have been
satisfied or have lapsed, or it may be deferred, in accordance with applicable
law, to a later specified date. The amount of a deferred distribution may be
increased by an interest factor or by dividend equivalents. Until an Award of
Stock Units is settled, the number of such Stock Units shall be subject to
adjustment pursuant to Section 11.

 

(h)                                 Creditors’ Rights. A holder of Stock Units
shall have no rights other than those of a general creditor of the Company.
Stock Units represent an unfunded and unsecured obligation of the Company,
subject to the terms and conditions of the applicable Stock Unit Agreement.

 

SECTION 11.                  ADJUSTMENTS.

 

(a)                                 Adjustments. In the event of a subdivision
of the outstanding Shares, a declaration of a dividend payable in Shares, a
declaration of a dividend payable in a form other than Shares in an amount that
has a material effect on the price of Shares, a combination or consolidation of
the outstanding Shares (by reclassification or otherwise) into a lesser number
of Shares, a stock split, a reverse stock split, a reclassification or other
distribution of the Shares without the receipt of consideration by the Company,
of or on the Common Stock, a recapitalization, a combination, a spin-off or a
similar occurrence, the Committee shall, subject in all cases to the
requirements of Section 4(m), make equitable and proportionate adjustments to:

 

(i)                                     the maximum aggregate number of Shares
enumerated in the Grant limits specified in Section 5(a) including the Share
Issuance Limit and ISO limit;

 

--------------------------------------------------------------------------------



 

(ii)                                  the number and kind of securities
available for Awards (and which can be issued as ISOs) under Section 5;

 

(iii)                               the limits on Awards issued under the Plan
that are intended to qualify as performance-based compensation under any state
statute with similar effect to Code Section 162(m), under Section 5(d);

 

(iv)                              the number and kind of securities covered by
each outstanding Award;

 

(v)                                 the Exercise Price under each outstanding
SAR and Option; and

 

(vi)                              the number and kind of outstanding securities
issued under the Plan.

 

(b)                                 Participant Rights. Except as provided in
this Section 11, a Participant shall have no rights by reason of any issue by
the Company of stock of any class or securities convertible into stock of any
class, any subdivision or consolidation of shares of stock of any class, the
payment of any stock dividend or any other increase or decrease in the number of
shares of stock of any class. If by reason of an adjustment pursuant to this
Section 11, a Participant’s Award covers additional or different shares of stock
or securities, then such additional or different shares and the Award in respect
thereof shall be subject to all of the terms, conditions and restrictions which
were applicable to the Award and the Shares subject to the Award prior to such
adjustment.

 

(c)                                  Fractional Shares. Any adjustment of Shares
pursuant to this Section 11 shall be rounded down to the nearest whole number of
Shares. Under no circumstances shall the Company be required to authorize or
issue fractional shares. To the extent permitted by applicable law, no
consideration shall be provided as a result of any fractional shares not being
issued or authorized.

 

SECTION 12.                  EFFECT OF A CHANGE IN CONTROL.

 

(a)                                 Notwithstanding any other provision of the
Plan, and unless otherwise provided in an Award agreement or other agreement
with the Company, if a Change in Control occurs and a Participant’s outstanding
Awards are not continued, converted, assumed, or replaced by the surviving or
successor entity in such Change in Control, then immediately prior to the Change
in Control such outstanding Awards, to the extent not continued, converted,
assumed, or replaced, shall become fully vested and, as applicable, exercisable,
and all forfeiture, repurchase and other restrictions on such Awards shall lapse
immediately prior to such transaction, provided that, to the extent the vesting
of any such Award is subject to the satisfaction of specified performance goals,
such Award shall vest at the greater of (i) the target level of performance,
pro-rated based on the period elapsed between the beginning of the applicable
performance period and the date of the Change in Control, or (ii) the actual
performance level as of the date of the Change in Control (as determined by the
Committee) with respect to all open performance periods (and the vesting
pursuant to this clause (ii) shall constitute “full vesting” for purposes of
this Section 12(a)).

 

(b)                                 Subject to this Section 12(a), upon a Change
in Control, the Committee may cause any and all Awards outstanding hereunder to
terminate as of the date of such Change in Control, and shall give each
Participant the right to exercise such Awards during a period of time as the

 

--------------------------------------------------------------------------------



 

Committee, in its sole and absolute discretion, shall determine. For the
avoidance of doubt, if the value of an Award that is terminated in connection
with this Section 12(a) is zero or negative at the time of such Change in
Control, such Award shall be terminated upon the Change in Control without
payment of consideration therefor.  In the event an Award continues in effect or
is assumed or an equivalent Award substituted, and a Participant incurs a
termination of Service without Cause or for Good Reason upon or within twelve
(12) months following the Change in Control, then such Participant shall be
fully vested in such continued, assumed or substituted Award.

 

SECTION 13.                  LIMITATIONS ON RIGHTS.

 

(a)                                 Retention Rights. Neither the Plan nor any
Award granted under the Plan shall be deemed to give any individual a right to
remain in Service as an Employee, Consultant, or Non-Employee Director or to
receive any other Awards under the Plan. The Company and its Parents and
Subsidiaries and Affiliates reserve the right to terminate the Service of any
person at any time, and for any reason, subject to applicable laws, the
Company’s Certificate of Incorporation and Bylaws and a written employment
agreement (if any).

 

(b)                                 Regulatory Requirements. This Plan shall
comply with all legal requirements for proper disclosure and accounting and
shall provide appropriate documentation for proper disclosure and accounting.
Any other provision of the Plan notwithstanding, the obligation of the Company
to issue Shares or other securities under the Plan shall be subject to all
applicable laws, rules and regulations and such approval by any regulatory body
as may be required. The Company reserves the right to restrict, in whole or in
part, the delivery of Shares or other securities pursuant to any Award prior to
the satisfaction of all legal requirements relating to the issuance of such
Shares or other securities, to their registration, qualification or listing or
to an exemption from registration, qualification or listing.

 

(c)                                  Dissolution. To the extent not previously
exercised or settled, Options, SARs, Stock Units and unvested Restricted Stock
Grants shall terminate immediately prior to the dissolution or liquidation of
the Company and shall be forfeited to the Company.

 

(d)                                 Clawback Policy. The Committee may (i) cause
the cancellation of any Award, (ii) require reimbursement of any Award by a
Participant and (iii) effect any other right of recoupment of equity or other
compensation provided under this Plan or otherwise in accordance with Company
policies (including without limitation the Company’s Policy on Reimbursement of
Incentive Payments) (each, a “Clawback Policy”) and/or applicable law, in each
case with respect to the Clawback Policy that was in effect as of the Date of
Grant for a particular Award or as otherwise required by applicable law. In
addition, the Committee may require that a Participant repay to the Company
certain previously paid compensation, whether provided under this Plan or an
Award Agreement or otherwise, in accordance with the Clawback Policy.

 

SECTION 14.                  TAXES.

 

(a)                                 General. A Participant shall make
arrangements satisfactory to the Company for the satisfaction of any withholding
tax obligations that arise in connection with his or her Award.

 

--------------------------------------------------------------------------------



 

The Company shall not be required to issue any Shares or make any cash payment
under the Plan until such obligations are satisfied.

 

(b)                                 Share Withholding. The Committee in its
discretion may permit or require a Participant to satisfy all or part of his or
her withholding or income tax obligations by having the Company withhold all or
a portion of any Shares that otherwise would be issued to him or her or by
surrendering all or a portion of any Shares that he or she previously acquired
(or by stock attestation). Such Shares shall be valued based on the value of the
actual trade or, if there is none, the Fair Market Value as of the previous day.
Any payment of taxes by assigning Shares to the Company may be subject to
restrictions, including, but not limited to, any restrictions required by
rules of the SEC. The Committee may also, in its discretion, permit or require a
Participant to satisfy withholding or income tax obligations (up to the maximum
amount permitted by applicable law and/or as limited by the Committee to avoid
liability-classification of the Award (or other adverse accounting treatment)
under applicable financial accounting rules) related to an Award through a sale
of Shares underlying the Award or, in the case of Options or SARs, through Net
Exercise or Cashless Exercise.

 

SECTION 15.                  EFFECTIVENESS AND AMENDMENTS.

 

(a)                                 Effectiveness of the Plan. The Plan, as set
forth herein, is conditioned upon and subject to the approval of the Company’s
stockholders within twelve (12) months after the Adoption Date. Notwithstanding
anything herein to the contrary, in no event may any ISO be granted under the
Plan after the tenth (10th) anniversary of the Adoption Date.  This Plan will
not in any way affect outstanding Awards that were issued under the Prior Equity
Plan or other Company equity compensation plans. No further awards may be
granted under the Prior Equity Plan.

 

(b)                                 Right to Amend or Terminate the Plan. The
Board may amend or terminate the Plan at any time and for any reason subject to
obtaining stockholder approval as required under this Plan or applicable law. No
Awards shall be granted under the Plan after the Plan’s termination. In
addition, no such amendment or termination shall be made which would impair the
rights of any Participant, without such Participant’s written consent, under any
then-outstanding Award. In the event of any conflict in terms between the Plan
and any Award agreement, the terms of the Plan shall prevail and govern.

 

SECTION 16.                  EXECUTION.

 

To record the adoption of the Plan by the Board, the Company has caused its duly
authorized Officer to execute this Plan on behalf of the Company.

 

 

THE CHEESECAKE FACTORY INCORPORATED

 

 

 

By:

/s/ Scarlett May

 

 

 

 

Title:

Executive Vice President, General Counsel & Secretary

 

--------------------------------------------------------------------------------